Exhibit 10.3
 
EXHIBIT B
Form of WARRANT


NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS.
 
PETRO RIVER OIL CORP.
 
WARRANT
 
Warrant No. 1 Dated:  February __, 2015
 
Petro River Oil Corp., a Delaware corporation (the “Company”), hereby grants to
Havelide GTL LLC, a Delaware limited liability company (the “Warrant Holder”) an
option to purchase at the exercise price the number of shares of common stock of
the Company (the “Common Stock Shares”) as set forth below (the
“Warrant”).  This Warrant is granted pursuant to the terms of that certain Asset
Purchase Agreement, dated February 18, 2015 (the “Agreement”) by and among the
Company, Petro Spring I, LLC, a Delaware limited liability company, the Warrant
Holder and the shareholders set forth on the signature page thereto. This
Warrant is subject to all the terms and conditions as set forth herein, the
Agreement and the Notice of Exercise of Warrant attached hereto as Exhibit A
(the “Notice of Exercise”), all of which are incorporated herein by reference in
their entirety.


 Warrant Holder
 Havelide GTL LLC
 Date of Grant
 February __, 2015
 Number of Common Stock Shares
 26,666,667
 Exercise Price
 $0.25
 Expiration Date
 February __, 2020



Payment:  Payment can be made by one or more of the items checked below:
 
þ Cashless
þ By check
þ By wire


If the Warrant Holder elects to satisfy its obligation to pay the exercise price
through a “cashless exercise,” in which event the Company shall issue to the
Warrant Holder the number of Common Stock Shares determined as follows:
 

 
X = Y [(A-B)/A]
where:
   
X = the number of Common Stock Shares to be issued to the Warrant Holder.
     
Y = the number of Common Stock Shares with respect to which this Warrant is
being exercised.
     
A = the closing price on the business day immediately prior to (but not
including) the exercise date.
     
B = the exercise price.



 


PETRO RIVER OIL CORP.


By:__________________________
Name: Scot Cohen
Title: Executive Chairman

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


PETRO RIVER OIL CORP.
NOTICE OF EXERCISE OF WARRANT


TO:           Petro River Oil Corp (the “Company”)


The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
Petro River Oil Corp., a Delaware corporation (the “Company”).  Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in the Warrant.
 
 
The Warrant is currently exercisable to purchase a total of ______________
Common Stock Shares.

 
 
The undersigned Holder hereby exercises its right to purchase _________________
Common Stock Shares pursuant to the Warrant.

 
 
The Holder intends that payment of the Exercise Price shall be made as:

 
¨           Cashless Exercise
¨           By Check
¨           By Wire


 
The Holder shall pay the sum of $____________ to the Company in accordance with
the terms of the Warrant.

 
 
Pursuant to this exercise, the Company shall deliver to the Holder
_______________ Common Stock Shares (subject to adjustment in the event of a
cashless exercise) in accordance with the terms of the Warrant.

 
 
Following this exercise, the Warrant shall be exercisable to purchase a total of
______________ Common Stock Shares.

 

           
Dated:                                     ,
 
Name of Holder:
         
(Print)                                                             
         
By:                                                             
   
Name:                                                             
   
Title:                                                             
         
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)


